Order entered August 1, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00087-CR

                   EDGAR CORTEZ CARDENAS, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-76997-S

                                       ORDER

      We REINSTATE this appeal.

      We abated because appellant’s brief, due on May 28, 2022, had not been

filed. On July 27, 2022, appellant filed his brief along with a motion to extend

time. Because the trial court has not yet held a hearing, we VACATE our July 15,

2022 order to the extent it required a hearing and findings.

      We GRANT appellant’s motion and ORDER the brief received with the

motion filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; and to counsel for all

parties.

                                          /s/   BILL PEDERSEN, III
                                                JUSTICE